DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Double Patenting
2.          The previous double patenting rejection is maintained, although not reiterated here.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
          The claims recite “use the elevation and air density to correct the airflow rate measured values, compute a velocity weighted temperature based on the airflow rate measured values, which were corrected,” but said limitation is not supported in the original disclosure. The original disclosure discloses that the velocity weighted temperature is based on the airflow velocity values (Paragraph [0014]) and not airflow rate, which is different. Airflow rate refers to the volume of air passing per unit of time, while air velocity refers to distance of air traveled per unit of time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Urbaniak et al., US-PGPUB 2019/0017717 (hereinafter Urbaniak) in views of Puranen et al, US0PGPUB 2011/0146651 (hereinafter Puranen), Lancaster, US-PGPUB 2016/0153674 (hereinafter Lancaster) and Yang et al., US-PGPUB 2020/0116382 (hereinafter Yang)

          Regarding Claims 25 and 32. Urbaniak discloses at least one air stream sensor device configured to be disposed in an air flow conveyance structure of a heating, ventilation and air conditioning (“HVAC”) system (Abstract; Fig. 2), and comprising

a housing comprising an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and an opposing second inner wall of the air flow conveyance structure (Figs. 3-4; Paragraph [0029]),

a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along the elongate length of the housing (Figs. 3-4; Paragraph [0072]), and

a plurality of sensors respectively disposed in the plurality of openings formed in the elongate hollow shaft of the housing (Figs. 3-4), and configured to measure a temperature, an airflow, (Claims 25 and 34; a thermal dispersion airflow) and a relative humidity of an airstream within a single cross-sectional plane of the air flow conveyance structure (Paragraphs [0019]-[0020]; Figs. 3-4)

a transmitter communicatively coupled to the at least one airstream sensor device (Paragraph [0104]) 

receive humidity measured values and temperature measured values from the at least one airstream sensor device (Paragraph [0103]) 

compute a velocity weighted temperature value for the airstream by weighting the temperature measured values based on the airflow velocity values, wherein the velocity weighted temperature value accounts for variations in the airstream’s velocity within the single cross-sectional plane at a plurality of different locations in the air flow conveyance structure (Paragraph [0110])

use the humidity measured values, the velocity weighted temperature value to determine a psychrometric property associated with the airstream (Paragraph [0025]); and

cause operations of the HVAC system to be controlled based on the determined psychrometric property and the corrected airflow rate (Paragraph [0030])

Urbaniak does not disclose at least one absolute pressure sensor configured to measure a barometric pressure of an atmosphere outside of the air flow conveyance structure, and use at least the barometric pressure values to determine an elevation and an air density of a surrounding environment, use the elevation and air density to correct airflow rate, use the humidity measured values and the ambient barometric pressure values to determine current specific humidity values for the airstream within the air flow conveyance structure, and use the current specific humidity and the velocity weighted temperature to determine a psychrometric property associated with the airstream.

Paragraphs [0042]-[0043])

Lancaster discloses using a pressure sensor to measure ambient pressure outside of the vent (Paragraph [0086])

Yang discloses the relationship between the humidity values, the atmospheric pressure and specific humidity for the airstream within the air flow conveyance structure, and using the specific humidity and the temperature to determine a psychrometric property associated with the airstream (Paragraphs [0100]-[0106])

          Purnane discloses the mathematical relationships between the atmospheric pressure, altitude and density ratio, and using the density ratio to determine the altitude adjusted volume airflow rate. Based on what is disclosed, it would have been obvious for one of ordinary skill in the art to easily rearrange the mathematical relationship to derive any desire parameter, including elevation and an air density of a surrounding environment from the atmospheric pressure. Furthermore, while Yang discloses specific equations tailored to past time period to forecast future values, what is still valid and important is that Yang teaches the general relationship between specific humidity ratio, atmospheric pressure and the relative humidity that is not restricted only to past values. As such, at the time of the invention filed, it would have been obvious to a person of .

Claims 25-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Desrochers-A, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Descrochers-B, US-PGPUB 2007/0137318, Puranen, US0PGPUB 2011/0146651, Lancaster, US-PGPUB 2016/0153674, Yang, US-PGPUB 2020/0116382 and Plum, US-PGPUB 2003/0205094 (hereinafter Plum)

          Regarding Claims 25 and 32. Descrochers-A discloses an airstream sensing system (Abstract), comprising: an airstream sensor device comprising

the plurality of sensors comprising at least one temperature sensor, at least one thermal dispersion airflow sensor, and at least one humidity sensor, each of the plurality of sensors being configured to generate electrical signals associated with an airstream Paragraph [0063], thermistor; Paragraph [0071]; Paragraph [0078]-[0079], humidity, temperature and air velocity sensors); and
a transmitter in electrical communication with the airstream sensor device, and configured to receive the electrical signals comprising thermal dispersion airflow measurement values, humidity measurement values and temperature measurement values (Fig. 1; 130, signal processing controller)

compute airflow velocity values based on at least one of the temperature values and the thermal dispersion airflow measurement values (Fig. 4, Paragraph [0088], application of offset scale to sensor values at different measurement times, results in at least two airflow velocity values), compute a velocity weighted temperature value for the airstream based on the airflow velocity values and the temperature measurement values, wherein the velocity weighted temperature value accounts for variations in at least one of the temperature and the airstream’s velocity at a plurality of different locations in an air duct or plenum space of a Heat, Ventilation and Air Conditioning (“HVAC”) system (Figs. 1, 6; Paragraph [0020], HVAC; Paragraph [0071], [0073], blended with the temperature measurements at different rooms; Paragraph [0020]); and

use the humidity measurement values and the velocity weighted temperature value to determine a psychrometric property associated with the airstream (Paragraph [0071]; Paragraph [0103], using psychrometric equations to create enthalpy; Paragraph [0152])

Claim 23)

Descrochers-A does not disclose a housing comprising an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing, and configured to symmetrically measure a temperature, thermal dispersion, an airflow, and a relative humidity at a plurality of different locations of an airstream within a single cross-sectional plane of the air flow conveyance structure and using a relative humidity sensor and using the relative humidity and temperature values to determine a psychometric property

Seem discloses using a relative humidity sensor, mass flow rate of the air and temperature values to determine enthalpy (Col. 4, lines 40-65; Abstract)

Plum discloses using thermal dispersion sensor (Paragraph [0015])

Desrochers-B discloses an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft Paragraphs [0068]-[0076]; Figs. 7-9; Abstract)

          Interrelationship between the parameters in HVAC operation such as temperature, thermal dispersion, air velocity, relative humidity, enthalpy, are known. Additionally, combining Descrochers-B and Seem would subsequently allow the measured values to be blended, which obviously would include velocity weighted temperature values, and determination of accurate psychometric properties using the known psychometric equations. As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Seem and Desrochers-B in Descrochers and have a housing comprising an elongate hollow shaft configured to securely extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing, and configured to symmetrically measure a temperature, thermal dispersion, an airflow, and a relative humidity of an airstream within a single cross-sectional plane of the air flow conveyance structure and using a relative humidity sensor and using the relative humidity and 

Descrochers-A does not disclose at least one absolute pressure sensor configured to measure a barometric pressure of an atmosphere outside of the air flow conveyance structure; and use at least the barometric pressure values to determine an elevation and an air density of a surrounding environment to correct airflow rate, and using barometric pressure values to determine a psychrometric property associated with the airstream

Purnane discloses the mathematical relationship between the atmospheric pressure, elevation and the density ratio and using the density ratio to modify the standard volume airflow rate to obtain the altitude adjusted volume airflow rate (Paragraphs [0042]-[0043])

Lancaster discloses using a pressure sensor to measure ambient pressure outside of the vent (Paragraph [0086])

Yang discloses the relationship between the humidity values, the atmospheric pressure and specific humidity for the airstream within the air flow conveyance structure, and using the specific humidity and the temperature to determine a psychrometric property associated with the airstream (Paragraphs [0100]-[0106])




Regarding Claim 26. Descrochers-A discloses a plurality of airstream sensor devices from which the transmitter is configured to receive electrical signals (Fig. 1, signal processing controller receiving sensors)

          Regarding Claim 27. Descrochers-A discloses the transmitter is configured to simultaneously output the velocity weighted temperature value, the airflow velocity values, and the psychometric property (Paragraph [0145]-[0146], simultaneous measurements)

          Regarding Claims 28-29. Desrochers-B discloses a housing is an elongated probe housing comprising a first end and a second end, and sensors of the at least one airstream sensor device are spaced apart at equal distances between the first end and the second end, and at least one airstream sensor device comprises a relative humidity sensor (Paragraphs [0071]; [0073]-[0074]; Figs. 7 and 8). Although Desrochers-B does not explicitly disclose between two to sixteen temperature sensors, two to sixteen thermal dispersion airflow sensor, and two to four relative humidity sensors (Claim 29: two or more relative humidity sensors), it would have been obvious to have the recited number of sensors, as it is a designer’s choice, absent criticality, to account for greater accuracy, including due to larger number of sensors and to account for any failures with any of the recited sensors. 

          Regarding Claim 30. Desrochers-B discloses a transmitter is integrated with the airstream sensor device (Paragraph [0057])

          Regarding Claim 33.  Descrochers-A discloses displaying the airflow velocity values, the velocity weighted temperature value, dew point, density and the psychrometric property on a display screen of the transmitter (Paragraph [0073], display. Also would have been obvious to display dew point and density, since they are pertinent parameters in HVAC operation). 

          Regarding Claim 34. Descrochers-A discloses the airstream sensor device is disposed in a supply airstream, a return airstream, or an outside airstream (Fig. 6) 

8.           Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Desrochers, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Puranen, US0PGPUB 2011/0146651, Lancaster, US-PGPUB 2016/0153674, Yang, US-PGPUB 2020/0116382, Plum, US-PGPUB 2003/0205094 and Descrochers-B, US-PGPUB 2007/0137318 as applied to Claim 25 above and further in view Weiden, US-PGPUB 2014/0083292 (hereinafter Weiden)

          Regarding Claim 31. The modified Descrochers-A does not disclose a transmitter is remote from the airstream sensor device. 

Weiden discloses a transmitter is remote from the airstream sensor device (Fig. 5B; Paragraph [0003]; Paragraph [0038])


Have a transmitter remote from the airstream sensor device, so as to operate the HVAC system with more flexibility. 

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Note that the rejection has been updated based on the Applicant’s argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HYUN D PARK/Primary Examiner, Art Unit 2865